COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-147-CR


KENNETH GRAY                                                       APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE

                                    ------------

           FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellant Kenneth Gray appeals his conviction and sentence for

aggravated sexual assault of a child.2 We affirm.

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. In the brief, counsel




      1
          … See Tex. R. App. P. 47.4.
      2
          … See Tex. Penal Code Ann. § 22.021(a)(2)(B) (Vernon Supp. 2008).
avers that, in his professional opinion, the appeal is frivolous. Counsel’s brief

and motion meet the requirements of Anders v. California 3 by presenting a

professional evaluation of the record demonstrating why there are no arguable

grounds for relief. We gave appellant the opportunity to file a pro se brief, and

he has not filed one. The State also has not filed a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw

on the ground that the appeal is frivolous and fulfills the requirements of

Anders, this court is obligated to undertake an independent examination of the

record.4 Only then may we grant counsel’s motion to withdraw.5

      We have carefully reviewed the record and counsel’s brief. We agree

with counsel that this appeal is wholly frivolous and without merit; we find

nothing in the record that might arguably support the appeal.6 Accordingly, we

grant counsel’s motion to withdraw and affirm the trial court’s judgment.




      3
          … 386 U.S. 738, 87 S. Ct. 1396 (1967).
      4
       … See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);
Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no
pet.).
      5
      … See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351
(1988).
      6
      … See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App.
2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App.
2006).

                                       2
                                   PER CURIAM

PANEL: CAYCE, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 19, 2009




                               3